Citation Nr: 1419371	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-45 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $1,192.17, created due to the Veteran's "fugitive felon" status from September [redacted], 2006 to November [redacted], 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the VA Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Philadelphia, Pennsylvania.  The case is currently under the jurisdiction of the RO in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer at the RO at a hearing in April 2010.  A transcript of this proceeding has been associated with the claims file.  

The Veteran indicated on his November 2010 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for April 2013 and the Veteran was provided notice of this hearing in March 2013.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a February 2014 Informal Hearing Presentation.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file.  


FINDINGS OF FACT

1.  In July 2000, the Veteran was awarded VA nonservice-connected pension benefits effective December 13, 1999. 

2.  On August [redacted], 2006, a warrant was issued by the Sarasota County Sheriff's Office in Sarasota, Florida for violating a condition of the Veteran's parole (i.e., failing a drug test).  This warrant was served on September [redacted], 2006 and cleared on November [redacted], 2006.

3.  From September [redacted], 2006 to November [redacted], 2006, the Veteran was not eligible for VA pension benefits based on his status as a "fugitive felon."

4.  The overpayment of VA pension benefits in the amount of $1,192.47 was properly created. 

5.  The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question.

6.  Recovery of this overpayment would subject the Veteran to undue financial hardship.

7.  Denial of the waiver request would defeat the purpose of the award of VA pension benefits.


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of VA pension benefits in the amount of $1,192.47 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. §§ 5302, 5313B (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a waiver for his overpayment of benefits.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

VA regulations provide that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 

The Committee at the RO determined the Veteran was overpaid benefits from September [redacted], 2006 through November [redacted], 2006 due to his status as a fugitive felon during that time.  The Veteran has contended that he was not a fugitive felon as he took immediate actions to remedy the outstanding warrant once notified of it. 

As a threshold matter, the Veteran has been in receipt of VA pension benefits since December 13, 1999.  In August 2007 correspondence, the Veteran wrote that he was previously incarcerated and was on parole.  Part of his parole probation required random drug testing.  A July 5, 2006 drug test came back positive but the Veteran contends that he was taking prescribed medications at the time of this test and was not taking illicit drugs.  He was served a warrant indicating that he was in violation of his probation and, according to the Veteran, this warrant was "cancelled" the same day it was served.  He saw a judge on November [redacted], 2006. 

Based on the notification the VA received from the fugitive felon program, it appears a warrant was issued for the Veteran in conjunction with the July 5, 2006 drug test on August [redacted], 2006.  However, the warrant was not served until September [redacted], 2006 and was cleared on November [redacted], 2006.  Unfortunately, a copy of the warrant itself is not included in the evidence of record.

VA was notified of the outstanding warrant by law enforcement authorities in May 2007.  VA provided notice to the Veteran and indicated that the Veteran had 60 days in which to resolve the matter and clear the warrant before benefits would be adjusted.  In July 2007, VA notified the Veteran that his VA benefits were terminated retroactive to August [redacted], 2006, the date the warrant was issued.  This created an overpayment of $12,844.60.

The Veteran then filed a claim seeking waiver of his withheld benefits in August 2007.  Specifically, the Veteran argued:  1) he was never aware that he was not entitled to his pension during his legal problems, 2) he had no control over when the date of the warrant was issued, 3) he had no control over when a hearing would be scheduled, 4) he cooperated fully with his probation officer and did everything he was asked to do, and 5) his whereabouts were always known.  

Subsequently, in November 2007 correspondence, VA notified the Veteran that the Veteran's previously reported debt of $12,844.60 was in error based on new information regarding the date the Veteran's warrant was issued and the date it was cleared.  In June 2008 correspondence, the Veteran was informed that the November 2007 correspondence was in error and that the Veteran still had a debt of $1,192.47, due to his fugitive felon status from September [redacted], 2006 to November [redacted], 2006.  

The Board finds that, although the August[redacted], 2006 warrant was cleared on November [redacted], 2006, for the period of September [redacted], 2006 to November [redacted], 2006 the Veteran met the definition of a fugitive felon under VA regulations.  During this period the Veteran violated a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B(b)(1)(B); 38 C.F.R. § 3.666. 

The Court of Appeals for Veterans Claims (Court) has determined that an adjudication of guilt is not required for an individual to be considered a fugitive felon under VA regulations, and actual knowledge of the warrant issued is irrelevant.  Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  As such, the Veteran was a fugitive felon from September [redacted], 2006 to November [redacted], 2006 and was overpaid VA benefits during this time.

However, recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Here, this is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.  Upon notification of the warrant, the Veteran took immediately steps to resolve the issue.  As such, the Board finds there is no evidence the Veteran committed fraud.

The Board must next address the equitable consideration in this case, most persuasively the undue hardship of collection on the Veteran.  A review of the claims file shows that the Veteran is unemployed and does not receive any income other than his VA pension benefits. 

As such, the Board finds the Veteran is clearly unable to work to supplement his income to repay his debt.  Therefore, collection of the debt of over $1,192.47 would defeat the purpose of VA benefits, which is to compensate and ensure the health and welfare of the disabled veteran.

While the Veteran was a fugitive felon under VA regulations during the period of September [redacted], 2006 through November [redacted], 2006, the Board finds forcing a totally disabled veteran of limited means to repay the debt in question would be against equity and good conscience - especially in a case where the warrant appears to have been withdrawn and may have been issued in error.  Accordingly, the Board finds that the Veteran is entitled to a waiver of the assessed overpayment.

Finally, the provisions regarding notification and evidentiary development assistance requirements established by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, wavier of overpayment was granted, which constitutes a full grant of all benefits sought on appeal.  As such, no further discussion of the duties to notify and assist is required.


ORDER

Waiver of recovery of the Veteran's debt in the amount of $1,192.47 is granted.  




____________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


